Citation Nr: 1508543	
Decision Date: 02/26/15    Archive Date: 03/11/15

DOCKET NO.  10-41 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a sleep disorder.

2.  Entitlement to service connection for a cervical spine disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran and a friend


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served in the Army from May 1983 to January 1986, with many additional years in the National Guard, to include an additional period of active service from February 2003 to October 2003.  This case comes before the Board of Veterans' Appeals (Board) on appeal of a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In April 2014, the Veteran and a friend provided testimony before the undersigned at a hearing at the RO.  A transcript of the hearing is of record.

The Board remanded these issues in October 2014 for additional development.  The case is now again before the Board for further appellate action.

The record before the Board consists solely of electronic records within the Veterans Benefits Management System.


REMAND

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  For the reasons described below, the examination reports obtained following the Board's October 2014 Remand are inadequate, thus, additional examination and opinion are required.

Sleep Disorder

The Veteran maintains he did not have trouble sleeping prior to his 2003 deployment to Iraq.  A July 2003 post-deployment health assessment report shows the Veteran's report of experiencing tiredness even after periods of sleep during deployment.  In March 2004, the Veteran reported he was currently having trouble sleeping and that he had experienced insomnia ever since his tour in Iraq.  During his April 2014 Board hearing, the Veteran reported a current sleeping pattern of just four hours per night and reported that this had been the case ever since his tour in Iraq.  The record, therefore, includes evidence indicating current symptoms of a possible sleep disorder, coupled with reports of trouble sleeping during the Veteran's 2003 period of active service, as well as consistent reports that no such problems existed prior to his 2003 deployment.  The Board remanded the matter in October 2014 for a VA examination to determine the nature and etiology of any sleep disorder present during the period of the claim.

On VA examination in October 2014, the examiner confirmed the Veteran's report of sleep difficulties and noted that he has not been diagnosed with sleep apnea.  No sleep study or other diagnostic testing was conducted and the examiner simply concluded that the Veteran has not been diagnosed with sleep apnea and, "is unaware of any other conditions that may attribute to his poor sleep hygiene."  The examiner found, "there is no disorder that has been diagnosed that can be etiologically related to his 2003 period of active service."  It is unclear to the Board why the examiner failed to order any diagnostic testing to confirm the existence of sleep apnea or otherwise render an opinion as to the appropriate current diagnosis.  The examiner clearly noted existing symptoms, but seemingly determined that no current disability existed based upon a lack of treatment or diagnosis in the past.  The very purpose of the examination was to determine the current nature of the disability.  This examiner failed in this regard.  For these reasons, the October 2014 VA examination related to sleep apnea is inadequate and the Board must again remand the matter for a new VA examination with appropriate diagnostic testing and assessment of disability.

Cervical Spine

The Veteran maintains he injured his neck during the same incident that caused a left leg injury, for which he is already service connected.  In particular, during an incident involving a truck, the Veteran reports a twisting that occurred at the same time he injured his leg.  At the time of immediate treatment for the leg, he did not know his neck was injured, but he reports experiencing neck pain a week and a half to two weeks later.  At the April 2014 hearing, he confirmed he had no other incident in between the accident that caused the leg injury and the time his neck began to hurt.  The record shows that the Veteran was on a temporary physical profile due to cervical strain in November 2007.  The record also confirms that the Veteran currently has degenerative changes at C6-7.  See December 2007 MRI of the cervical spine.  A January 2008 Commander's Statement shows the Veteran's National Guard service was being affected by his neck pain.  In June 2009, the Veteran's private physician submitted a statement suggesting that the Veteran's in-service injury started his chronic cervical pain.  This opinion, however, does not include a rationale, and therefore is not adequate to establish service connection.  Thus, the Board remanded this issue in October 2014 for VA examination and opinion as to the nature and etiology of any cervical spine disorder present during the period of the claim.

On VA examination in October 2014, the examiner confirmed the existence of cervicalgia, degenerative joint disease, a bulging disc at C6-C7, and foraminal and spinal stenosis.  As to the Veteran's history, the examiner noted a reported history of numbness in his fingers since 2004, pain in 2007 with a showing of disc herniation and 2011 cervical laminectomy.  The examiner also confirmed the Veteran's ongoing neck pain.  As to etiology, however, the examiner failed to render an opinion.  Rather, the examiner reported, "I cannot resolve the issue of whether the 2007 injury and subsequent complaints of neck pain several weeks later resulted in [the Veteran's] diagnosis...without resorting to speculation."  The examiner failed to explain why speculation would be required.  It is noted that a VA medical examination is not inadequate merely because the medical examiner states he or she cannot reach a conclusion without resort to speculation.  Jones v. Shinseki, 23 Vet. App. 382 (2010).  Thus, while VA has a duty to assist a veteran by providing a medical examination in certain situations, that duty does not extend to requiring a VA physician to render an opinion beyond what may reasonably be concluded from the procurable medical evidence.  Nevertheless, the Court did find in Jones that simply concluding that the etiology of a disability could not be resolved without speculation without providing any explanation as to why was inadequate.  The phrase "without resort to speculation" should reflect the limitations of knowledge in the medical community at large and not those of a particular examiner.  Further, the Court indicated the examiner should clearly identify precisely what facts cannot be determined.  For example, it should be clear in the examiner's remarks whether it cannot be determined from current medical knowledge that a specific in-service injury or disease can possibly cause the claimed condition, or that the actual cause cannot be selected from multiple potential causes.  

Further, the October 2014 examiner suggested that "an intercurrent injury cannot be ruled out as a cause of the neck pain since [the Veteran] did not complain of it initially," completely ignoring the Veteran's confirmation at the time of his hearing that no such intercurrent incident occurred.  

For these reasons, the Board finds that a new opinion is warranted with regard to this claim.

Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain a copy of any outstanding records pertinent to the Veteran's claims.

2.  Once the record is developed to the extent possible, the RO or the AMC should afford the Veteran a new examination by a physician with sufficient expertise to determine the nature and etiology of any sleep disorder present during the period of this claim.  All pertinent evidence of record must be made available to and reviewed by the examiner, and any indicated studies should be performed, to include a sleep study.  If the examiner determines that a sleep study or other diagnostic testing is not required in order to assess the nature of the Veteran's current disability, the examiner should explain the reasoning for such a determination in the report. 

Once the nature of the current disability is determined, and based on the review of the Veteran's history and the examination of the Veteran, the examiner should state a medical opinion with respect to any sleep disorder present during the pendency of the claim as to whether it is at least as likely as not (i.e., at least 50 percent probable) that the disorder originated during the Veteran's 2003 period of active service or is otherwise etiologically related to such service.  For purposes of the opinion, the examiner should assume that the Veteran is credible, and the examiner must recognize the Veteran's July 2003 and March 2004 statements relating to the onset of sleeping difficulties, noted in the body of this Remand, above.

The supporting rationale for all opinions expressed must be provided.  If the examiner is unable to provide the required opinion, he or she must explain why the required opinion cannot be provided.

3.  Once the record is developed to the extent possible, all pertinent evidence of record should be made available to and reviewed by the VA examiner who conducted the October 2014 examination, if available.  If that examiner is not available, all pertinent evidence of record should be made available to and reviewed by another physician with appropriate expertise to determine the etiology of the Veteran's cervical spine disability.  

Based upon the prior examination results and a review of the other pertinent evidence of record, the physician should, with respect to each cervical spine disorder present during the pendency of this claim, state an opinion as to whether it is at least as likely as not (i.e., at least 50 percent probable) that the disorder is etiologically related to the Veteran's 2007 injury in the line of duty, which also caused the service-connected left leg disability.  For purposes of the opinion, the examiner should assume that the Veteran is credible, and the examiner must recognize the various reports of in-service injury and symptoms, summarized in the body of this Remand, above, to include the April 2014 report by the Veteran that he had no intercurrent injury between the time of the 2007 injury and the subsequent onset of neck pain.  In particular, the examiner should state whether the Veteran's current cervical spine disorder is at least as likely as not related to the cervical spine pain he experienced one and a half to two weeks following the in-service incident. 

The supporting rationale for all opinions expressed must be provided.  If the examiner is unable to provide any required opinion, he or she must explain why the required opinion cannot be provided.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

Another examination of the Veteran should only be performed if deemed necessary by the person providing the opinion.

4.  The RO or the AMC should also undertake any other development it determines to be warranted.

5.  Then, the RO or the AMC should readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the RO or the AMC should furnish to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


